 EXHIBIT 10.1

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of December
17th, 2015, with an effective date of January 5th, 2016 (the “Effective Date”),
by and between Assembly BioSciences, Inc., a Delaware corporation with principal
executive offices at 99 Hudson Street, 5th Floor, New York, NY 10013 (the
“Company”), and Richard Colonno, Ph.D, residing at ## ######## #####, #######,
## ##### (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive entered into an Independent Contractor Agreement with the
Company on July 1, 2015 (the “IC Agreement”);

 

WHEREAS, the Company desires to employ the Executive as Chief Scientific Officer
as of the Effective Date, and the Executive desires to accept employment by the
Company; and

 

WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions of the Executive’s employment with the Company;

 

WHEREAS, the parties agree that this Agreement supersedes in its entirety the IC
Agreement, except for the sections of the IC Agreement listed in Section 16 of
the IC Agreement (the “Surviving Sections”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                   Employment.

 

(a)                 Services. The Executive will be employed by the Company as
its Chief Scientific Officer, reporting to the Company’s Chief Executive
Officer, and shall perform such duties as are consistent with a position as
Chief Scientific Officer (the “Services”). The Executive agrees to perform such
Services faithfully, to devote his full working time, attention and energies to
the business of the Company and, while he remains employed and subject to the
terms of this Agreement, not to engage in any other business activity that is in
conflict with his duties and obligations to the Company, except for limited
consulting assignments as needed by Presidio Pharmaceuticals to ensure the
successful development and registration of Presidio’s advanced HCV candidates.
Such assignments would be primarily conducted during personal time outside of
Assembly BioSciences’ working hours.

 



 

 

 

(b)                 Acceptance. Executive hereby accepts such employment and
agrees to render the Services.

 

2.                   Term. The Executive's employment under this Agreement shall
be deemed to commence on the Effective Date and shall continue for a term of
five (5) years (the “Initial Term”), unless sooner terminated pursuant to
Section 8 of this Agreement. This Agreement will automatically be extended for
additional one (1) year periods (each an “Additional Term” and, together with
the Initial Term, the “Term”) unless the Company notifies the Executive in
writing that it intends to not extend this Agreement at least one hundred eighty
(180) days prior to the expiration of the then current Term; provided, however,
that the Company’s failure to provide the Executive with such notice shall not
constitute termination by the Executive for Good Reason (as defined in Section
8(d) hereof) or termination by the Company without Cause (as defined in Section
8(e) hereof).

 

3.                   Best Efforts. Apart from the exception described in section
1a, the Executive shall devote his full business time, attention and energies to
the business and affairs of the Company and shall use his best efforts to
advance the best interests of the Company and during the Term shall not be
actively engaged in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, that will
interfere with the performance by the Executive of his duties hereunder or the
Executive’s availability to perform such duties or that will adversely affect,
or negatively reflect upon, the Company.

 

4.                   Compensation. As full compensation for the performance by
the Executive of his duties under this Agreement, the Company shall pay the
Executive as follows:

 

(a)                 Base Salary. Throughout the Term, the Company shall pay
Executive an annual salary (the “Base Salary”) equal to three hundred eighty
thousand dollars ($380,000) per year. Payment shall be made in accordance with
the Company’s normal payroll practices. The Base Salary will be reviewed by the
Chief Executive Officer and/or the Board of Directors (the “Board”), or a
committee thereof, no less frequently than annually, and may be increased (but
not decreased).

 

(b)                 Annual Milestone Bonus. At the sole discretion of the Board,
the Executive may receive a discretionary annual bonus during the Term (the
“Annual Milestone Bonus”) in an amount up to thirty-five percent (35%) of his
then current Base Salary based on the attainment by the Executive of certain
financial, clinical development and business milestones (the “Milestones”) as
established annually by the Board (or a committee thereof), after consultation
with the Executive with respect to each of the Company’s fiscal years during the
Term provided, and notwithstanding the foregoing, the Executive shall not be
eligible for any part of an Annual Milestone Bonus for 2015. The Annual
Milestone Bonus shall be payable either as a lump-sum payment or in installments
as determined by the Board in its sole discretion, provided, however, if the
Board determines to pay the Executive in installments, such installments shall
be no less frequently than monthly, and shall be over a time period not to
exceed four (4) months, unless otherwise agreed by the Executive in writing.
Notwithstanding the foregoing, the Annual Milestone Bonus, if any, for a given
year will be paid in full no later than March 15 of the calendar year
immediately following the calendar year for which the Annual Milestone Bonus, if
any, is earned.

 

(c)                 Sign-On Bonus. The Company will pay to Executive
seventy-five thousand dollars ($75,000) as a sign-on bonus (the “Sign-On
Bonus”). The Sign-On Bonus will be paid in a single lump sum on the Company’s
next regular payday following the date thirty (30) days after the Effective Date
(the “Payment Date”). To earn and be entitled to payment of the Sign-On Bonus,
the Executive must be actively employed by the Company on the Payment Date. If
within one (1) year of the Effective Date the Executive either (i) resigns from
employment with the Company in the absence of Good Reason, or (ii) is terminated
by the Company for Cause, then the Executive agrees to repay the Sign-On Bonus
to the Company within thirty (30) days of the date of such termination.

 



2 

 

 

(d)                 Withholding. The Company shall withhold all applicable
federal, state and local taxes, social security and such other amounts as may be
required by law from all amounts payable to the Executive under this Agreement,
including Section 4.

 

(e)                 Equity. Subject to and upon approval by the Board, the
Company will grant to the Executive an option to purchase 200,000 shares of
common stock of the Company (the “Stock Options”). The Stock Options will be
subject to vesting over four years, and will otherwise be subject to the terms
and conditions of the Company’s stock option plan and a stock option agreement
as approved by the Board setting forth the exercise price, vesting conditions
and other restrictions. The Stock Options and any subsequently granted equity or
derivative securities will be collectively referred to in this Agreement as the
“Equity Awards.”

 

(f)                  Expenses. The Company shall provide the Executive with a
corporate credit card for business use, and shall reimburse the Executive for
all normal, usual and necessary expenses incurred by the Executive in
furtherance of the business and affairs of the Company, including reasonable
travel and entertainment, upon timely receipt by the Company of appropriate
vouchers or other proof of the Executive’s expenditures and otherwise in
accordance with any expense reimbursement policy as may from time to time be
adopted by the Company.

 

(g)                 Other Benefits. The Executive shall be entitled to all
rights and benefits for which he shall be eligible under any benefit or other
plans (including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “Fringe Benefits”) as the Company shall
make available to its senior executives from time to time. In addition, if
applicable, the Company shall reimburse the Executive for his reasonable
licensing fees, continuing professional education, and other professional dues.
The Company shall also name the Executive as a covered person under its
Directors & Officers insurance policies.

 

(h)                 Vacation. The Executive shall, during the Term, be entitled
to a vacation of five (5) nonconsecutive weeks per annum, in addition to
holidays observed by the Company. The Executive shall be entitled to carry any
unused, accrued vacation forward from one year of employment to the next, and
any such vacation days will not be forfeited without payment. In addition,
unless otherwise provided by the Company’s vacation policy or required by law,
the Executive will not forfeit payment for any unused, accrued vacation days
upon termination of employment.

 

5.                   Confidential Information and Inventions.

 

(a)                 The Executive recognizes and acknowledges that in the course
of his duties he is likely to receive confidential or proprietary information
owned by the Company or third parties with whom the Company has an obligation of
confidentiality, relating to and used in the Company’s business (collectively,
“Confidential and Proprietary Information”). Confidential and Proprietary
Information shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, formulas and related
concepts, business plans (both current and under development), client lists,
promotion and marketing programs, trade secrets, or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, sales activities, promotions, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company or of any affiliate or client of the
Company, and any and all information relating to the operation of the Company’s
business which the Company may from time to time designate as confidential or
proprietary or that the Executive reasonably knows should be, or has been,
treated by the Company as confidential or proprietary. The Executive expressly
acknowledges that the Confidential and Proprietary Information constitutes a
protectable business interest of the Company. The Executive further agrees that
if any information that the Company deems to be a trade secret is found by a
court of competent jurisdiction not to be a trade secret, such information will,
nevertheless, be considered Confidential and Proprietary Information for
purposes of this Agreement. Confidential and Proprietary Information does not
include any information that: (i) at the time of disclosure is generally known
to, or readily ascertainable by, the public; (ii) becomes known to the public
through no fault of the Executive or other violation of this Agreement; or (iii)
is disclosed to the Executive by a third party under no obligation to maintain
the confidentiality of the information. The Executive agrees, during and after
the Term, except as reasonably necessary for the fulfillment of his duties under
this Agreement: (i) not to use any such Confidential and Proprietary Information
for himself or others; (ii) to keep confidential and not disclose or make
accessible to any other person or entity any Confidential and Proprietary
Information; and (iii) not to take any Company Confidential and Proprietary
Information (including but not limited to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) from the Company’s offices at any time. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon termination of employment, or at any time upon the Company’s
request.

 



3 

 

 

(b)                 Except with prior written authorization by the Company, the
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company owes an obligation of
confidence, at any time during or after his employment with the Company. The
restrictions in this Section 5(b) and in Section 5(a) above will not apply to
any information that the Executive is required to disclose by law, provided that
the Executive (i) notifies the Company of the existence and terms of such
obligation, (ii) gives the Company a reasonable opportunity to seek a protective
or similar order to prevent or limit such disclosure, and (iii) only discloses
that information actually required to be disclosed.

 

(c)                 The Executive agrees that all inventions, discoveries,
improvements and patentable or copyrightable works (“Inventions”) initiated,
conceived or made by him, either alone or in conjunction with others, during the
course of his employment by the Company or that result from work performed by
the Executive for the Company, shall be the sole property of the Company to the
maximum extent permitted by applicable law and, to the extent permitted by law,
shall be “works made for hire” as that term is defined in the United States
Copyright Act (17 U.S.C.A., Section 101). The Company shall be the sole owner of
all patents, copyrights, trade secret rights, and other intellectual property or
other rights in connection therewith. The Executive hereby assigns to the
Company all right, title and interest he may have or acquire in all such
Inventions; provided, however, that the Board may in its sole discretion agree
to waive the Company’s rights pursuant to this Section 5(c) with respect to any
Invention that is not directly or indirectly related to the Company’s business.
The Executive further agrees to assist the Company in every proper way (but at
the Company’s expense) to obtain and from time to time enforce patents,
copyrights or other rights on such Inventions in any and all countries, and to
that end the Executive will execute all documents necessary:

 

(i)                   to apply for, obtain and vest in the name of the Company
alone (unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)                 to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

To the extent this Agreement is required to be construed in accordance with the
laws of any state which precludes a requirement to assign certain classes of
inventions made by an employee, this Section 5 will be interpreted not to apply
to any invention which a court rules and/or the Company agrees falls within such
classes. As required pursuant to Section 2872 of the California Labor Code,
Executive acknowledges that the Company has notified the Executive that the
provisions of this Section 5 do not apply to an invention which qualified fully
under the provisions of Section 2870 of the California Labor Code.

 

(d)                 The Executive acknowledges that, while performing the
services under this Agreement the Executive may locate, identify and/or evaluate
patented or patentable inventions having commercial potential in the fields of
pharmacy, pharmaceutical, biotechnology, healthcare, technology and other fields
which may be of potential interest to the Company (the “Third-Party
Inventions”). The Executive understands, acknowledges and agrees that all rights
to, interests in or opportunities regarding, all Third-Party Inventions
identified by the Company or its affiliates or either of the foregoing Persons’
officers, directors, employees (including the Executive), agents or consultants
during the Term shall be and remain the sole and exclusive property of the
Company or such affiliate and the Executive shall have no rights whatsoever to
such Third-Party Inventions and will not pursue for himself or for others any
transaction relating to the Third-Party Inventions which is not on behalf of the
Company.

 

(e)                 The provisions of this Section 5 shall survive any
termination or expiration of this Agreement.

 



4 

 

 

6.                   Non-Solicitation. The Executive understands and recognizes
that his services to the Company are special and unique and that in the course
of performing such services the Executive will have access to and knowledge of
Confidential and Proprietary Information (as defined in Section 5) and will
become knowledgeable of and familiar with the Company’s customers as well as the
Company’s business. The Executive acknowledges that, due to the unique nature of
the Company’s business, the loss of any of its clients or business flow or the
improper use of its Confidential and Proprietary Information could create
significant instability and cause substantial damage to the Company and
therefore the Company has a strong legitimate business interest in protecting
the continuity of its business interests and the restrictions herein agreed to
by the Executive narrowly and fairly serve such an important and critical
business interest of the Company. Therefore, the Executive covenants and agrees
as follows:

 

(a)                 Definitions. As used in this Agreement, the following terms
have the meanings given to such terms below:

 

(i)                   “Company Employee” means (A) any person who is an employee
of the Company at the time of the date of the Executive’s termination of
employment, and (B) any person who was an employee of the Company during the six
(6) month period prior to, the termination of the Executive’s employment.

 

(ii)                 “Person” means any person, firm, partnership, joint
venture, corporation or other business entity.

 

(iii)                “Restricted Period” means the period commencing on the date
of the Executive’s termination of employment and ending twelve (12) months
thereafter, provided, however, that this period will be tolled and will not run
during any time Executive is in violation of this Section 6, it being the intent
of the parties that the Restricted Period will be extended for any period of
time in which the Executive is in violation of this Section 6.

 

(b)                 Non-Solicitation. During his employment with the Company and
during the Restricted Period, the Executive will not, directly or indirectly, on
the Executive’s own behalf or on behalf of any other Person, solicit, induce, or
attempt to solicit or induce any Company Employee or any independent contractor
(who is then engaged by the Company or was engaged by the Company in the prior
six (6) months) to terminate his or her employment or engagement with the
Company or to accept employment or engagement with any Person.

 

(c)                 Enforcement. In the event that the Executive breaches or
threatens to breach any provisions of Section 5 or this Section 6, then the
Company will suffer irreparable harm and monetary damages would be inadequate to
compensate the Company. Accordingly, in addition to any other rights which the
Company may have, the Company shall (i) be entitled, without the posting of bond
or other security, to seek injunctive relief to enforce the restrictions
contained in such Sections and (ii) have the right to require the Executive to
account for and pay over to the Company all compensation, profits, monies,
accruals, increments and other benefits (collectively “Benefits”) derived or
received by the Executive as a result of any transaction constituting a breach
of any of the provisions of Sections 5 or 6, to the maximum extent permitted by
law.

 

(d)                 Reasonableness and Severability. Each of the rights and
remedies enumerated in Section 6(c) shall be independent of the others and shall
be in addition to and not in lieu of any other rights and remedies available to
the Company at law or in equity. The Executive hereby acknowledges and agrees
that the covenants provided for pursuant to Section 6 are essential elements of
Executive’s employment by the Company and are reasonable with respect to their
duration, geographic area and scope and in all other respects. If, at the time
of enforcement of this Section 6, a court of competent jurisdiction holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographic area legally permissible under such circumstances will be substituted
for the duration, scope or area stated herein. If any of the covenants contained
in this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 6 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 



5 

 

 

(e)                 Remedies. In the event that an actual proceeding is brought
in equity to enforce the provisions of Section 5 or this Section 6, the
Executive shall not urge as a defense that there is an adequate remedy at law
nor shall the Company be prevented from seeking any other remedies which may be
available. The Executive agrees that he shall not raise in any proceeding
brought to enforce the provisions of Section 5 or this Section 6 that the
covenants contained in such Sections limit his ability to earn a living.

 

(f)                  Survival. The provisions of Section 6 shall survive any
termination of this Agreement.

 

7.                   Representations and Warranties.

 

(a)                 The Executive hereby represents and warrants to the Company
as follows:

 

(i)                   Neither the execution or delivery of this Agreement nor
the performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Executive
is a party or by which he is bound.

 

(ii)                 The Executive has the full right, power and legal capacity
to enter and deliver this Agreement and to perform his duties and other
obligations hereunder. This Agreement constitutes the legal, valid and binding
obligation of the Executive enforceable against him in accordance with its
terms. No approvals or consents of any persons or entities are required for the
Executive to execute and deliver this Agreement or perform his duties and other
obligations hereunder.

 

(b)                 The Company hereby represents and warrants to the Executive
that this Agreement and the employment of the Executive hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board.

 

8.                   Termination. The Executive’s employment hereunder shall be
terminated immediately upon the Executive’s death and may be otherwise
terminated as follows:

 

(a)                 The Executive’s employment hereunder may be terminated by
the Company for Cause. Any of the following actions by the Executive shall
constitute “Cause”:

 

(i)                   The willful failure, disregard or continuing refusal by
the Executive to perform his duties hereunder;

 

(ii)                 Any act of willful or intentional misconduct, or a grossly
negligent act by the Executive having the effect of injuring, in a material way
(as determined in good-faith by the Company), the business or reputation of the
Company, including but not limited to, any officer, director, or executive of
the Company;

 

(iii)                Willful misconduct by the Executive in carrying out his
duties or obligations under this Agreement, including, without limitation,
insubordination with respect to lawful directions received by the Executive from
the Chief Executive Officer or from the Board;

 

(iv)               The Executive’s indictment of any felony or a misdemeanor
involving moral turpitude (including entry of a nolo contendere plea);

 

(v)                 The determination by the Company, based upon clear and
convincing evidence, after a reasonable and good-faith investigation by the
Company following a written allegation by another employee of the Company, that
the Executive engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination), unless the Executive’s
actions were specifically directed by the Board;

 



6 

 

 

(vi)               Any intentional misappropriation of the property of the
Company, or embezzlement of its funds or assets (whether or not a misdemeanor or
felony);

 

(vii)              Breach by the Executive of any of the provisions of Sections
5, 6, or 7 of this Agreement; and

 

(viii)            Breach by the Executive of any provision of this Agreement
other than those contained in Sections 5, 6, or 7 which is not cured by the
Executive within thirty (30) business days after notice thereof is given to the
Executive by the Company.

 

(b)                 The Executive’s employment hereunder may be terminated by
the Board due to the Executive’s Disability. For purposes of this Agreement, a
termination for “Disability” shall occur (i) when the Board has provided a
written termination notice to the Executive supported by a written statement
from a reputable independent physician mutually selected by the Company and the
Executive, or the Executive’s legal representatives in the event he is unable to
make such selection due to mental incapacity, to the effect that the Executive
shall have become so physically or mentally incapacitated as to be unable to
resume, even with reasonable accommodation as may be required under the
Americans With Disabilities Act, within the ensuing twelve (12) months, his
employment hereunder by reason of physical or mental illness or injury, or (ii)
upon rendering of a written termination notice by the Company after the
Executive has been unable to substantially perform his duties hereunder, even
with reasonable accommodation as may be required under the Americans With
Disabilities Act, for one hundred twenty (120) or more consecutive days, or more
than one hundred eighty (180) days in any consecutive twelve month period, by
reason of any physical or mental illness or injury. For purposes of this Section
8(b), the Executive agrees to make himself available and to cooperate in any
reasonable examination by a reputable independent physician mutually selected by
the Company and the Executive, and paid for by the Company. Notwithstanding the
foregoing, nothing herein shall give the Company the right to terminate the
Executive prior to discharging its obligations to the Executive, if any, under
the Family and Medical Leave Act, the Americans With Disabilities Act, or any
other applicable law. The Company shall reimburse the Executive for his actual
cost of maintaining a supplementary long-term disability insurance policy during
the Term up to a maximum reimbursement of $10,000 per year.

 

(c)                 The Executive’s employment hereunder may be terminated by
the Company (or its successor) by written notice to the Executive upon the
occurrence of a Change of Control. For purposes of this Agreement, “Change of
Control” means (i) the acquisition, directly or indirectly, following the date
hereof by any person (as such term is defined in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended), in one transaction or a series
of related transactions, of securities of the Company representing in excess of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the Effective Date of this Agreement, or
(ii) the future disposition by the Company (whether direct or indirect, by sale
of assets or stock, merger, consolidation or otherwise) of all or substantially
all of its business and/or assets in one transaction or series of related
transactions other than a merger (1) effected exclusively for the purpose of
changing the domicile of the Company or (2) effected for the purpose of
obtaining a public listing and/or publicly traded securities. Notwithstanding
the foregoing, if the Change in Control does not constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the amount
of cash severance payable paid pursuant to Section 9(b), if any, shall be paid
in equal installments in accordance with the Company’s then payroll practice
over a 18-month period. Solely for purposes of Section 409A of the Code, each
installment payment is considered a separate payment.

 

(d)                 The Executive’s employment hereunder may be voluntarily
terminated by the Executive for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean any of the following: (i) any material reduction by the
Company of the Executive’s duties, responsibilities, or authority which causes
his position with the Company to become of less responsibility or authority than
his position immediately following the Effective Date; (ii) any material
reduction by the Company of the Executive’s compensation or benefits payable
hereunder (it being understood that a reduction of benefits applicable to all
employees of the Company, including the Executive, shall not be deemed a
reduction of the Executive’s compensation package for purposes of this
definition); (iii) any requirement by the Company, without the Executive’s prior
written consent, that the Executive locate the Executive’s residence or primary
place of employment to a location outside a 30-mile radius of such location
mutually agreed upon between the Company and the Executive as of the Effective
Date, or such other location that the Company and the Executive may mutually
agree upon and designate from time to time during the Term; (iv) a material
breach by the Company of Section 7(b) of this Agreement which is not cured by
the Company within 30 days after written notice thereof is given to the Company
by the Executive; or (v) a change in the lines of reporting such that the
Executive no longer reports directly to the Chief Executive Officer. However,
notwithstanding the above, Good Reason shall not exist unless: (x) the Executive
notifies the Board within ninety (90) days of the initial existence of one of
the adverse events described above, and (y) the Company fails to correct the
adverse event within thirty (30) days of such notice, and (z) the Executive’s
voluntary termination because of the existence of one or more of the adverse
events described above occurs within 24 months of the initial existence of the
event.

 



7 

 

 

(e)                 The Executive’s employment may be terminated by the Company
without Cause by delivery of written notice to the Executive effective the date
of delivery of such notice.

 

(f)                  The Executive’s employment may be terminated by the
Executive in the absence of Good Reason by delivery of written notice to the
Company effective fifteen (15) days after the date of delivery of such notice.

 

9.                   Compensation upon Termination.

 

(a)                 Accrued Benefits. Upon termination of the Executive’s
employment by either party regardless of the cause or reason, the Executive
shall be entitled to the following, referred to herein as the “Accrued
Benefits”: (i) payment for any accrued, unpaid Base Salary through the
termination date; (ii) if provided for under the Company’s vacation plan or
policy or required by applicable law, payment for any accrued, unused vacation
days through the termination date; and (iii) reimbursement for any approved
business expenses that the Executive has timely submitted for reimbursement in
accordance with the Company’s business expense reimbursement policy or practice.
Except as otherwise expressly provided by this Agreement, the Company shall have
no further payment obligations to the Executive and all Equity Awards that have
not vested as of the date of termination shall be forfeited to the Company as of
such date. Subject to this Section 9, Stock Options that have vested as of the
Executive’s termination shall remain exercisable for 90 days following such
termination.

 

(b)                 Change of Control Severance. If during the Term a Change of
Control occurs and if during the six (6) month period immediately following such
Change of Control the Executive’s employment is terminated by the Company
without Cause pursuant to Section 8(e) (and not due to non-renewal of the Term)
or by the Executive for Good Reason pursuant to Section 8(d), provided that the
Executive signs and does not revoke a general release of claims against the
Company within the time period specified therein (which time period shall not
exceed sixty (60) days), in form and substance satisfactory to the Company (the
“Release”), and provided further that such termination is a “separation from
service” within the meaning of Treasury Regulation § 1.409A-1(h), then the
Company shall provide the following benefits to the Executive, referred to
herein as the “Change of Control Separation Benefits”: (i) a lump sum payment
equal to eighteen (18) months of the Executive’s then-current Base Salary (less
applicable taxes and withholdings); (ii) the full Annual Milestone Bonus (items
(i) and (ii) being the “Change of Control Separation Pay”); (iii) immediate
vesting in full of all Equity Awards; (iv) extension of the exercise period for
all Stock Options to the end of their term; and (v) if the Executive properly
and timely elects to continue his health insurance benefits under COBRA or
applicable state continuation coverage after the date of termination,
reimbursement for the Executive’s applicable health continuation coverage
premiums for the lesser of (A) the eighteen (18) month period following the
month in which the Executive’s termination date occurs, or (B) the maximum
period permitted by applicable law, provided that the Company’s obligation to
pay a portion of the Executive’s health continuation coverage premiums will
terminate if he becomes eligible for insurance benefits from another employer
during the reimbursement period. The Change of Control Separation Pay will be
paid within sixty (60) days after the termination date.

 

(c)                 Other Severance Benefits. If the Executive’s employment is
terminated during the Term as a result of the Executive’s Disability pursuant to
Section 8(b), by the Company without Cause pursuant to Section 8(e), or by the
Executive for Good Reason pursuant to Section 8(d), provided that the Executive
signs and does not revoke the Release within the time period specified therein
(which time period shall not exceed sixty (60) days), and provided further that
such termination is a “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h), then the Company shall provide the following benefits
to the Executive, referred to herein as the “Separation Benefits”: (i) the
continued payment in installments of the Executive’s then-current Base Salary
(less applicable taxes and withholdings) for a period of twelve (12) months
following the date of termination (the “Separation Pay”); (ii) all Equity Awards
which would have become vested during the twelve (12) months following the
termination date shall accelerate and vest; (iii) the extension of the exercise
period for all vested Stock Options to the end of their term; and (iv) provided
that the Executive properly and timely elects to continue his health insurance
benefits under COBRA or applicable state continuation coverage after the date of
termination, reimbursement for the Executive’s applicable health care
continuation coverage premiums for the lesser of (A) the twelve (12) month
period following the month in which the termination date occurs, or (B) the
maximum period permitted by applicable law, provided that the Company’s
obligation to pay a portion of the Executive’s health continuation coverage
premiums will terminate if he becomes eligible for insurance benefits from
another employer during the reimbursement period. The first installment of the
Separation Pay will be paid on the Company’s first regular payday occurring
sixty (60) days after the termination date in an amount equal to the sum of
payments of Base Salary that would have been paid if he had remained in
employment for the period from the termination date through the payment date.
The remaining installments will be paid until the end of the 12-month period at
the same rate as the Base Salary in accordance with the Company’s normal payroll
practices for its employees. the Executive understands that if he is eligible to
receive the Separation Benefits, such Separation Benefits shall be in lieu of
and not in addition to any other severance benefits otherwise provided for
herein, including the severance benefits described in Section 9(b) of this
Agreement. Notwithstanding the foregoing, if the Executive is entitled to
receive the Separation Benefits but violates any provisions of this Agreement or
any other agreement entered into by the Executive and the Company after
termination of employment, the Company will be entitled to immediately stop
paying any further installments of the Separation Benefits. If the Executive’s
employment is terminated during the Term as a result of the Executive’s death,
then the Company shall provide to the Executive’s estate the continued payment
of Executive’s then-current Base Salary for a period of twelve (12) months
following the date of termination, beginning on the Company’s first regular
payday following the date of such termination.

 



8 

 

 

(d)                 This Section 9 sets forth the only obligations of the
Company with respect to the termination of the Executive’s employment with the
Company, except as otherwise required by law, and the Executive acknowledges
that, upon the termination of his employment, he shall not be entitled to any
payments or benefits which are not explicitly provided in Section 9. For
purposes of clarification, if the Executive’s employment with the Company
terminates upon expiration of the Term, the Executive shall only be entitled to
receive the Accrued Benefits described in Section 9(a).

 

(e)                 Upon termination of the Executive’s employment hereunder for
any reason, if requested by the Board, the Executive shall be deemed to have
resigned as director and or officer of the Company, effective as of the date of
such termination.

 

(f)                  The provisions of this Section 9 shall survive any
termination of this Agreement.

 

10.                409A Restrictions. The intent of the parties to this
Agreement is that the payments, compensation and benefits under this Agreement
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, in this connection, the following shall be
applicable:

 

(a)                 To the greatest extent possible, this Agreement shall be
interpreted to be exempt or in compliance with Section 409A.

 

(b)                 If any severance, compensation, or benefit required by this
Agreement is to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.

 

(c)                 If any severance, compensation, or benefit required by this
Agreement that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A is considered to be paid on account of “separation from
service” within the meaning of Section 409A, and the Executive is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance, compensation, or benefit shall be made for six (6) months plus one
(1) day after such separation from service (the “New Payment Date”). The
aggregate of any such payments that would have otherwise been paid during the
period between the date of separation from service and the New Payment Date
shall be paid to the Executive in a lump sum payment on the New Payment Date.
Thereafter, any severance, compensation, or benefit required by this Agreement
that remains outstanding as of the day immediately following the New Payment
Date shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 



9 

 

 

(d)                 The provisions of this Section 10 shall survive any
termination of this Agreement.

 

11.                Miscellaneous.

 

(a)                 This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to its principles of conflicts of laws.

 

(b)                 In the event of any dispute arising out of, or relating to,
this Agreement or the breach thereof (other than Sections 5 or 6 hereof), or
regarding the interpretation thereof, the parties agree to submit any
differences to nonbinding mediation prior to pursuing resolution through the
courts. The parties hereby submit to the exclusive jurisdiction of the Courts of
New York County, New York, or the United States District Court for the Southern
District of New York, and agree that service of process in such court
proceedings shall be satisfactorily made upon each other if sent by registered
mail addressed to the recipient at the address referred to in Section 11(g)
below.

 

(c)                 This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, legal
representatives, successors and permitted assigns.

 

(d)                 This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The rights and obligations of
the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company, including any successors
or assigns in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets.

 

(e)                 This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.

 

(f)                  The failure of either party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such party.

 

(g)                 All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or by an overnight courier service or sent by registered or
certified mail, postage prepaid, return receipt requested, to the parties at the
addresses set forth on the first page of this Agreement, and shall be deemed
given when so delivered personally or by overnight courier, or, if mailed, five
days after the date of deposit in the United States mail. Either party may
designate another address, for receipt of notices hereunder by giving notice to
the other party in accordance with this Section 11(g).

 

(h)                 This Agreement, together with the Surviving Sections of the
IC Agreement, sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof, and supersedes all prior agreements,
arrangements and understandings, written or oral, relating to the subject matter
hereof. No representation, promise or inducement has been made by either party
that is not embodied in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise or inducement not so set forth.

 

(i)                   As used in this Agreement, “affiliate” of a specified
person or entity shall mean and include any person or entity controlling,
controlled by or under common control with the specified person or entity.

 

(j)                  The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

(k)                 This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.

 

 

  ASSEMBLY BIOSCIENCES, INC.         By: /s/ Derek Small   Name:   Derek Small  
Title: Chief Executive Officer and President         EXECUTIVE         /s/
Richard Colonno   Name: Richard Colonno, Ph.D

 



 

 

